NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted July 20, 2018 ∗
                                   Decided July 23, 2018

                                           Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 18-1518

PATRICIA WILLIAMS,                                  Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Western District of Wisconsin.

      v.                                            No. 17-cv-253-bbc, 17-cv-254-bbc,
                                                    17-cv-255-bbc
WISCONSIN DEPARTMENT OF
WORKFORCE DEVELOPMENT, et al.,                      Barbara B. Crabb,
     Defendants-Appellees.                          Judge.


                                         ORDER

       Patricia Williams, who both provided and received vocational rehabilitation
services for years to and from the Wisconsin Department of Workforce Development,
appeals the entry of summary judgment against her in this lawsuit asserting claims of



      ∗ We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1518                                                                          Page 2

employment discrimination and retaliation. The district court determined that Williams
offered no admissible evidence to support her claims. We affirm.

       Williams ran a career-placement business that entered into a service agreement
in 2010 with the state’s Division of Vocational Rehabilitation, an agency that helps
persons with disabilities obtain and maintain their job. In 2012, however, the
Department notified Williams that it intended to terminate the service agreement
because her business was not meeting expectations in providing quality services.
Williams, the Department added, also had engaged in an “unethical business practice”
by directly soliciting business from individuals who sought vocational services from the
Department. Williams then filed a complaint with the Department’s Equal Rights
Division, alleging that the Department had ended her service-provider contract because
of her disability (depression and diabetes) and race (African American). That case
remains pending.

        Two other incidents with the Department followed in 2015. That year Williams
lost at an administrative hearing on a matter unrelated to this appeal, and then
petitioned for judicial review in state court. When the defendants sought to file the
certified record of the administrative proceedings, she objected on grounds that the
record contained “confidential case file records.” The state court overruled Williams’s
objection and ultimately upheld the agency’s decision. Also that year, Williams accused
the Department of forging her signature on checks it issued and then cashing them
without her consent. Both federal and state law-enforcement agencies investigated her
claim, but found no evidence of wrongdoing.

        Later in 2015 Williams applied for a “limited-term” (1400 hours) position in the
Department’s call center and was hired. But her supervisor concluded that she did not
retain the training information as well as her counterparts and reduced her tasks over
the remainder of her term.

        Around the same time, Williams applied for three full-time positions within the
Department. She was interviewed for a position as an employment-and-training
specialist but was passed over when the Department hired a candidate with stronger
qualifications. She did not receive interviews for the other two positions because she
failed the requisite civil service examination.

       Williams brought three separate lawsuits against the defendants, alleging claims
under the First Amendment, the Fourteenth Amendment, Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., and the Rehabilitation Act, 29 U.S.C. § 701 et seq.
No. 18-1518                                                                         Page 3

The district court consolidated the suits and allowed Williams to proceed on her claims
(1) that the defendants refused to hire her and disclosed her “confidential” records in
retaliation for her complaints about the Department, and (2) that the defendants
discriminated against her based on her race, sex, sexual orientation and disability.

        The defendants moved for summary judgment and the district court granted the
motion. Regarding Williams’s employment-related discrimination and retaliation
claims, the court found that Williams submitted no evidence showing that those
defendants in charge of hiring were aware—when they passed her over for the
employment-and-training specialist position—of her disability, sexual orientation, or
the internal complaints that she had made against the Department. As for the other two
full-time positions, the court accepted the defendants’ explanation that there were other
more qualified candidates and that Williams did not pass the required civil service
exam. The court also rejected Williams’s claim regarding the disclosure of her records as
frivolous because the state court needed to access the certified record in order to review
the administrative proceeding, and state law required it. See WIS. STAT. ANN. § 227.55
(West 2017).

       On appeal Williams has not meaningfully developed the arguments in her brief,
see FED. R. APP. P. 28(a)(8), but we touch upon two arguments that we can discern. First,
she asserts that the defendants “did not show or prove that the discrimination did not
happen.” But this misstates the burden of proof. In order for Williams to stave off
summary judgment, she had to introduce sufficient evidence for a jury to find that the
defendants acted for an unlawful reason. See Ortiz v. Werner Enterprises, Inc., 834 F.3d
760, 765 (7th Cir. 2016). She did not.

       Williams also asserts that the district court “created an unfair process” by not
considering certain evidence she submitted—specifically a declaration from her
daughter, Shameeah Flowers, that was supplemented with attachments that included
correspondence between the defendants and Williams as well as copies of the allegedly
forged checks. But the district court did not abuse its discretion by disregarding the
declaration because Williams failed to authenticate the attachments by explaining how
her daughter had personal knowledge of them. FED. R. CIV. P. 56(c)(4); Bell v. PNC Bank,
Nat. Ass’n, 800 F.3d 360, 371 (7th Cir. 2015).

       Williams also raises additional arguments in her reply brief for the first time, but
arguments raised for the first time in a reply brief are waived. See Laborers’ Pension Fund
v. W.R. Weis Co., Inc., 879 F.3d 760, 768 (7th Cir. 2018). We have considered her
remaining arguments and none has merit.
No. 18-1518                                       Page 4

      The judgment of the district court is

                                              AFFIRMED